Citation Nr: 1607457	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served on active duty from August 1984 to January 1985. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2004, December 2008, and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In the December 2004 rating decision, the RO denied entitlement to service connection for PTSD and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for an upper spine disability.  In the December 2008 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for an inguinal hernia and psychiatric disorder other than PTSD, to include depression, bipolar disorder, and schizophrenia.  In the November 2009 rating decision, the RO denied entitlement to TDIU.

The Board notes that in connection with his current appeal, the appellant has submitted multiple VA Forms 9, some of which include requests for a hearing before a Veterans Law Judge at the RO and others which do not.  The appellant's most recent VA Forms 9, received in September 2009, February 2011, and June 2011, however, indicate that he did not wish to attend a Board hearing in connection with his appeal.  According to a November 2011 Report of Contact, VA personnel contacted the appellant's attorney then of record in an attempt to clarify whether or not the appellant wished to attend a Board hearing.  The attorney indicated that the appellant did not want to attend a hearing. 

In a decision dated July 2013, the Board denied applications to reopen the claims of entitlement to service connection for an upper (thoracic) spine disability and inguinal hernia.  The Board granted the application to reopen the claim of entitlement to service connection for a psychiatric disorder, and remanded the claims listed on the title page for further development.

In August 2014, the appellant appointed the Texas Veterans Commission as his representative in this appeal.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received on August 15, 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board remanded this appeal, in part, to schedule the appellant for VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  In August 2013, the AOJ sent a request to the Dallas VA Medical Center (VAMC) to schedule a VA examination.  In doing so, the AOJ requested the Dallas VAMC to attach the scheduling letter to the appellant for verification purposes should the appellant fail to report.  In September 2013, the Dallas VAMC reported that the appellant failed to report for his VA examination, but did not provide the AOJ a copy of the scheduling letter as requested.

After the case was certified to the Board for further appellate review, the appellant submitted written statements in December 2013 and March 2014 indicating that he did not receive notice to report for VA examination.  The Board observes that the record reflects a discrepancy as to the appellant's current address, particularly the correct Zip Code.  The Dallas VAMC used Zip Code 75243 and the October 2013 supplemental statement of the case (SSOC) used Zip Code 75382.  In correspondence received in March 2014, the appellant reported a Zip Code of 75381 while, in August 2014, his representative reported a Zip Code of 75231.  A document in Virtual VA, dated June 2015, reflects that the correct Zip Code is 75231.  There is also correspondence from the appellant to his congressman in September 2013 reporting a completely different address.

Given the above, the Board cannot conclude that the appellant received notice to report for his scheduled VA examination in September 2013.  As such, the Board will request the AOJ to confirm the appellant's current address of record, to include the correct Zip Code.  Thereafter, the AOJ should schedule the appellant for VA examination as requested in the July 2013 Board remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Confirm the appellant's current address of record, to include the correct Zip Code. 

2.  The appellant should be afforded an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  The claims folder contents must be made available to the examiners for review in connection with the examination. 

After examining the appellant and reviewing the record, the examiners must delineate all psychiatric disorders identified on examination. They must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is at least as likely as not causally related to the appellant's active service or any incident therein.

In providing the requested opinions, the examiners are instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  As set forth in the July 2013 remand, the Board has concluded that the record establishes only that the appellant participated in combat training during boot camp.  No other alleged "stressor" is credible, or independently corroborated.  Thus, if PTSD is diagnosed the examiners must comment on the link, if any, between the current symptomatology and only the appellant's basic training. 

The examiners must also clearly diagnose any other current psychiatric disorders present other than PTSD.  With respect to each such diagnosed disability, the examiners must opine, with supporting rationale, as to whether it is at least as likely as not that the disability had its onset in or is otherwise medically related to service.  A complete rationale must be given for any opinion offered.
 
3.  Thereafter, the AOJ must review the record and ensure that the foregoing development action, as well as any other development that may be in order, has been conducted and completed in full.  The AOJ must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  If the appellant fails to report for VA examination, the AOJ must associate with the claims folder the scheduling letter from the Dallas VAMC.
 
4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

